NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50186

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00262-JAK

 v.
                                                MEMORANDUM*
JAE HO CHUNG, a.k.a. Jae Chung, a.k.a.
Jay Chung, a.k.a. Steve Chung,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Jae Ho Chung appeals from the district court’s judgment and challenges his

guilty-plea convictions and 63-month concurrent sentences for conspiracy to

commit bank fraud and bank fraud, in violation of 18 U.S.C. §§ 1344, 1349.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Chung’s counsel has filed a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Chung the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Chung waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his pleas were involuntary. He also waived the right

to appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Chung’s plea or any aspects of the sentence that fall outside the

scope of the waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                    16-50186